UNITED STATES DISTRICT COURT F I L E D `
FOR THE DISTRICT OF COLUMBIA ` APR3 0 2019

C|erk, U.S. D|strlct & Bankruptcy

JEAN JOCELYN MERILIEN, ) Courts for the Dlstrict of Co|umbla
)
Plaintiff, )
)

v. ) Civil Action No. 1:l9-cv-OlO39 (UNA)
)
DONALD J. TRUMP, et a[., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter comes before the court on review of plaintiff’s application to proceed in forma
pauperis and pro se civil complaint The Court will grant the application, and dismiss the
complaint without prej udice.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp, 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
that a complaint contain a short and plain statement of the grounds upon which the Court’s
jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled
to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim
being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75' F.R.D. 497, 498

(D.D.C`. 1977).

Plaintiff, a state inmate designated to the Wilcox State Prison, located in Abbeville,
Georgia, sues Donald J. Trump and “'l`rumpés Corporation, lnc.” Plaintiff alleges various
constitutional violations; however, it appears that his actual claims arise out of apparent
disapproval of the current President of the United States. Plaintiff alleges that defendants have
made racist statements, particularly regarding Haiti and Haitians. He seeks declaratory and
injunctive relief condemning the alleged statements but provides no authority by which such a
claim may be brought. In addition to monetary damages, he also requests clemency and/or a
pardon of his conviction,1 however, it is entirely unclear what connection, if any, the presented
allegations have with his underlying criminal matter.

The ambiguous allegations comprising the complaint fail to provide adequate notice of a

claim. Any viable causes of action, if any, are undefined The pleading also fails to set forth

   
 
 
 

allegations with respect to this Court’s jurisdiction, \ . valid basis for an award of damages

, .»\ er accompani s this Memorandum Opinion.

Un`i?ed States ?istrict Judge

Therefore, this case will be dismissed. A sep

DATE: Apr$l>Z»i , 2019

 

 

' This Court is without the authority to direct the President of the United States to grant or even consider a pardon
request. See Yelvington v. Presidential Pardon and Parole Attorneys, 211 F.Zd 642, 643-44 (D.C. Cir. 1954)
(at`tirming denial of mandamus petition to compel attorneys to submit inmate's petition for clemency to the
President, noting that pardoning power “expressly vests in the President” which “should . . . be free of judicial
control”).

